DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/21 has been entered.
Response to Amendment
The Amendment filed 01/04/21 has been entered. Claims 21-29 are addressed in the following office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15059439 and 13536386, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 Claims 21 and 27, do not provide support for “a fourth rotatory input”. Hence, Claims 21-23 and 27-29 are not entitled to the priority dates of the aforementioned application numbers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parihar (US 2013/0282021), cited in previous office action.
Regarding claim 27, an invention relating to clip appliers, Parihar discloses (Figs. 3 & 5-8) a clip applier tool (5000) for use with a robotic surgical system (Abstract), wherein said clip applier tool comprises: a housing (5003) comprising an interface for attachment to the robotic surgical system (Par. 0037 & 0040), wherein said interface comprises: a first rotary input (6020 & 8010a; Par. 0040 & 0054); a second rotary input (Par. 0035) [see U.S. Pat. No. 75244320 (118; Col. 9, lines 11-46)]; a third rotary input (6020 & 8010c); and a fourth rotary input (6020 & 8010b); a shaft (5001) extending from said housing; an end effector (5004 & 7060; Par. 0040-0042) extending from said shaft, wherein said end effector comprises clips (7080), wherein said clips are advanced from a stacked position [i.e. when clips are within clip track] to a forming position [i.e. when clip is in jaws of the end effector] during a clip applying stroke (Par. 0042); a firing drive (7100) comprising a firing member configured to convert rotary motion of said first rotary input to linear motion, wherein said firing member advances said clips from said stacked position to said forming position during said clip applying stroke as a result of said linear motion (Par. 0042 & 0056); an articulation joint; and an articulation drive configured to articulate said end effector about said articulation joint (Par. 0035) [see U.S. Pat. No. 75244320 (Col. 9, lines 19-46)].

Regarding claim 29, Parihar discloses the clip applier tool of Claim 27. Parihar further discloses wherein said shaft comprises a proximal portion and a distal portion (see annotated figure below), wherein said articulation joint rotatably connects said proximal portion and said distal portion of said shaft [see U.S. Pat. No. 75244320 (Col. 9, lines 19-46)].

    PNG
    media_image1.png
    255
    517
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parihar in view of Pier et al. (US 5,695,502), cited in previous office action.
Regarding claim 21, Parihar discloses (Figs. 3 & 5-8) a clip applier tool (5000) for use with a robotic surgical system (Abstract), wherein said clip applier tool comprises: a housing (5003) comprising 
In the same field of endeavor, which is clip appliers, Pier teaches (Figs. 1-3A) a replaceable clip magazine (12), comprising: a storage chamber [i.e. clip path (26) before stop or on-deck position (Col. 6, lines 39-57)]; clips (10) removably positioned in said storage chamber; and a biasing member (35) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Parihar to have a replaceable clip magazine. Doing so would make it possible to replace an empty clip magazine by a new one during the procedure if the number of clips is no adequate for the procedure (Col. 2, lines 22-25), as taught by Pier.
Regarding claim 22, Parihar, as modified by Pier, discloses the clip applier tool of Claim 21. Parihar further discloses wherein said end effector further comprises a first jaw and a second jaw (7060; Fig. 7), wherein said crimping chamber is defined between said first jaw and said second jaw [i.e. space, in jaws of the end effector, a distal-most clip occupies after being advanced by advancer assembly (7100; Par. 0042)], and wherein said first jaw is movable toward said second jaw to deform a clip positioned in said crimping chamber (Par. 0053).
Regarding claim 23, Parihar, as modified by Pier, discloses the clip applier tool of Claim 21. Parihar further discloses wherein said shaft further comprises a proximal portion and a distal portion (See annotated figures below), wherein said articulation joint rotatably connects said proximal portion and said distal portion of said shaft [see U.S. Pat. No. 75244320 (Col. 9, lines 19-46)].

    PNG
    media_image1.png
    255
    517
    media_image1.png
    Greyscale

Regarding claim 24, Parihar discloses (Figs. 3 & 5-8) a clip applier tool (5000) for use with a robotic surgical system (Abstract), wherein said clip applier tool comprises: a housing (5003) comprising an interface for attachment to the robotic surgical system (Par. 0037 & 0040), wherein said interface comprises rotatable inputs (6020 & 8010a-c; Par. 0040 & 0054 ) [see U.S. Pat. No. 75244320 (118; Col. 9, lines 11-46)] (Par. 0035); a shaft (5001) extending from said housing, wherein said shaft defines a longitudinal axis (LT-LT); an end effector (5004 & 7060; Par. 0040-0042) extending from said shaft, wherein said end effector comprises a crimping chamber [i.e. space, in jaws of the end effector, a distal-most clip occupies after being advanced by advancer assembly (7100; Par. 0042)]; a firing chamber [i.e. location of the distal-most clip within clip track (7040) prior to being advanced into jaws of the end effector (Par. 0042)]; a magazine, comprising: a storage chamber [i.e. space within clip track occupied by clips proximal the distal-most clip when the distal most clip is in the firing chamber (Par. 0042)]; clips (7080) removably positioned in said storage chamber; and a biasing member (7070) configured to sequentially bias said clips from said storage chamber into said firing chamber (Par. 0042); an articulation joint; an articulation drive configured to articulate said end effector about said articulation joint (Par. 0035) [see U.S. Pat. No. 75244320 (Col. 9, lines 19-46)]; a rotation drive (8015) configured to 
Pier teaches (Figs. 1-3A) a replaceable clip magazine (12), comprising: a storage chamber [i.e. clip path (26) before stop or on-deck position (Col. 6, lines 39-57)]; clips (10) removably positioned in said storage chamber; and a biasing member (35) configured to sequentially bias said clips from said storage chamber into said firing chamber; (Col. 6, lines 34-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Parihar to have a replaceable clip magazine. Doing so would make it possible to replace an empty clip magazine by a new one during the procedure if the number of clips is no adequate for the procedure (Col. 2, lines 22-25), as taught by Pier.
Regarding claims 22 and 25, Parihar, as modified by Pier, discloses the clip applier tool of respective claims 21 and 24. Parihar further discloses wherein said end effector further comprises a first jaw and a second jaw (7060; Fig. 7), wherein said crimping chamber is defined between said first jaw and said second jaw [i.e. space, in jaws of the end effector, a distal-most clip occupies after being advanced by advancer assembly (7100; Par. 0042)], and wherein said first jaw is movable toward said second jaw to deform a clip positioned in said crimping chamber (Par. 0053).
Regarding claims 23 and 26, Parihar, as modified by Pier, discloses the clip applier tool of respective claims 21 and 24. Parihar further discloses wherein said shaft further comprises a proximal portion and a distal portion (See annotated figures below), wherein said articulation joint rotatably connects said proximal portion and said distal portion of said shaft [see U.S. Pat. No. 75244320 (Col. 9, lines 19-46)].
Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive. Applicant argues the disclosure of the prior-filed applications 15/059,439 and 13/536,386 provide adequate support or enablement for a fourth input because of the incorporation by reference of prior-filed application 13/536,323 [Swensgard’253] which details the robotic arm cart is configured to actuate a plurality of surgical tools and the tool mounting portion operably supports a plurality of drive systems for generating various forms of control motions necessary to operate a particular type of end effector that is coupled to the distal end of the elongate shaft assembly, see paragraphs 0236 and 0229. Also, applicant refers to prior-filed application 13/118,253 which is incorporated by reference in paragraph 0061 of the subject application. Swensgard’253 discloses a tool mounting portion 1300 including a tool mounting plate 1302 that operable supports a plurality of rotatable body portions, driven discs, or elements 1304 (Fig. 34; Par. 0229). Additionally, Swensgard’253 discloses in other embodiments, the inventive surgical instrument disclosed herein need not be a cutting-type surgical instrument, but rather could be used in any type of surgical instrument including remote sensor transponders. For example, it could be a non-cutting endoscopic instrument, a grasper, a stapler, a clip applier (Par. 0390). Hence the current application is afforded the filing dates of the prior-filed applications 15/059,439 and 13/536,386. Examiner respectfully disagrees. 
The prior-filed application that is incorporated by reference is for a surgical stapler not a clip applier. The original disclosure details the specific function of the claimed three rotatable bodies, but does not provide any additional functions that a fourth rotatable body could predictably accomplish. Furthermore, the prior-filed application does not provide written description support for the fourth rotatable input that describes an actual reduction to practice. Additionally, the fourth rotatable input is not conventional or well known to one of ordinary skill in the art, and the written description requirement is not satisfied through disclosure of function and minimal structure, see MPEP 2163. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/MELANIE R TYSON/Primary Examiner, Art Unit 3771